Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,973,778 (Ehler et al. hereinafter).
In re claim 1, with reference to Figs. 1-5, Ehler et al. discloses: A motor vehicle tank, comprising: a tank container (10) formed by a tank wall (14); and a holding element (18) to fasten a component (12) to the tank wall at an interior of the tank container, the holding element having: at least one attachment point (20) for fastening the holding element to the tank wall, at least one fastening element (36) for fastening the component to the holding element, and a plurality of spring elements (42, 46, 48) arranged between the at least one attachment point and the fastening element to facilitate fastening of the component to the tank wall in a spring-elastically decoupled manner (via “spring” 38 formed by the plurality of springing portions 42, 46 and 48).
In re claim 2, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the at least one attachment point is fastened directly to the tank wall via a mechanical screw attachment (“threaded” column 3, lines 15-31).
In re claim 3, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the at least one attachment point is fastened directly to the tank wall via a weld attachment (column 3, lines 15-31).
In re claim 4, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the holding element substantially forms a circular-shaped plane (see Figs. 2 and 7).
In re claim 5, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the holding element has a holding element surface composed of a soft material to serve as the spring elements (column 5, lines 11-43).
In re claim 6, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein at least in sections of an outer circumference of the holding element surface, the holding element surface is connected to other parts of the holding element (via the springs at 24 and through element 12).
In re claim 7, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the holding element surface comprises a plurality of stiffening ribs that extend symmetrically thereon (see Fig. 3 below).

[AltContent: textbox (Stiffening Ribs)][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    349
    469
    media_image1.png
    Greyscale

In re claim 8, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the fastening element (36) is formed on an edge of the holding element surface (near edge 44).
In re claim 9, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the fastening element forms a hook (at 22, via angle between 36 and 38).
In re claim 10, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the component is a pump (column 2, lines 32-49).
In re claim 11, with reference to the Figs. noted above, Ehler et al. discloses A motor vehicle tank, comprising: a tank container formed by a tank wall; and a holding element to fasten a component to the tank wall at an interior of the tank container (as in re claim 1 above), the holding element having: at least two attachment points (20, see Fig. 2) for fastening the holding element to the tank wall, at least one fastening element for fastening the component to the holding element (as in re claim 1 above), and a plurality of attachment spring elements (24), having a circular-arc-shape (when viewed from above, see Fig. 2), arranged between the at least one attachment point and the fastening element to facilitate attachment of adjacent attachment points to one another and also fastening of the component to the tank wall in a spring-elastically decoupled manner (as in re claim 1 above).
In re claim 12, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the holding element has a holding element surface composed of a soft material to serve as the spring elements (as in re claim 5 above).
In re claim 13, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein at least in sections of the outer circumference of the holding element surface, the holding element surface (at 20) is connected to the attachment spring elements (at 24).
In re claim 14, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the holding element surface comprises a plurality of stiffening ribs that extend symmetrically or asymmetrically thereon (as in re claim 7 above).
In re claim 15, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the fastening element is formed on an edge of the holding element surface (as in re claim 8 above).
In re claim 16, with reference to the Figs. noted above, Ehler et al. discloses A motor vehicle tank, comprising: a tank container formed by a tank wall; and a holding element to fasten a component to the tank wall at an interior of the tank container (as in re claim 1 above), the holding element having: at least three attachment points for fastening the holding element to the tank wall (See fig. 2), at least one fastening element for fastening the component to the holding element, and a plurality of attachment spring elements, having a circular-arc-shape, arranged between the at least one attachment point and the fastening element to facilitate attachment of adjacent attachment points to one another and also fastening of the component to the tank wall in a spring-elastically decoupled manner (as in re claim 11 above).
In re claim 17, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the holding element has a holding element surface composed of a soft material to serve as the spring elements (as in re claim 5 above).
In re claim 18, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein at least in sections of the outer circumference of the holding element surface, the holding element surface is connected to the attachment spring elements (as in re claim 13 above).
In re claim 19, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the holding element surface comprises a plurality of stiffening ribs that extend symmetrically or asymmetrically thereon (as in re claim 7 above).
In re claim 20, with reference to the Figs. noted above, Ehler et al. discloses the claimed invention including wherein the fastening element is formed on an edge of the holding element surface (as in re claim 8 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733